Form nflgtran
                                     UNITED STATES BANKRUPTCY COURT

                                                Eastern District of Arkansas


Katelynn Locke, et al.ZZ
Plaintiff

v.

Amy C. Locke, et al.
Defendant
Adv. Proc. No. 4:19−ap−01005                                   Judge: Richard D. Taylor

In Re: Amy C. Locke
Debtor
                                                               Bankruptcy Case No.: 4:18−bk−10119
                                                               Chapter 13


                                 NOTICE OF FILING OF TRANSCRIPT
                     AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION


A transcript of a proceeding recently held in this case was filed on 12/2/19.

The following deadlines apply:

The parties have until 12/16/19 to file with the court a Notice of Intent to Request Redaction of this transcript. The
deadline for filing a request for redaction is 12/23/19.

If a request for redaction is filed, the redacted transcript is due 1/2/20.

If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is 3/1/20 unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber or you may view the
document at the clerk's office public terminal.

Dated: 12/2/19
                                                         Linda McCormack, Clerk
                                                         By:
                                                         MaryBeth Mansfield
                                                         Deputy Clerk
